DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,746,117 to Chang in view of US Patent No. 2,635,528 to Torres.
Regarding claim 1, Chang discloses a dispensing basket (2, Fig 1) for fried food comprising a pair of opposed side walls (A, Fig 1 below), a back wall (B) extending between opposed side walls, a pair of front walls (C) arranged opposite the back wall that extend from sidewalls in a direction toward each other and angled away from back wall, each front wall of the pair of front walls terminating in an interior end (E), the pair of front walls forming a funnel between ends of the front wall, a floor (D) extending between lower ends of the side walls, back walls and front walls, a handle (4) configured to be gripped by a user to impart a rotative 

 
    PNG
    media_image1.png
    385
    537
    media_image1.png
    Greyscale


Regarding claim 2, Chang further discloses a top wire (above 2, Fig 1) that extends about the basket and defines upward opening of the basket and sidewalls, back wall and front walls extending from top wire (see Fig 1).
.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Torres and US 2014/0144332 to Svabek et al. (Svabek).
Regarding claim 3, Chang discloses the basket of claim 2 except for the back wall sloping towards the interior of the basket.  However, Svabek discloses a wire basket (Fig 1) and in particular discloses back wall (106) sloping towards interior of the basket (Fig 3).  One of ordinary skill in the art would have found it obvious to slope the back wall of Chang as suggested by Svabek in order to facilitate dispensing.
Regarding claim 4, Chang discloses the basket of claim 2 except for the side wall sloping towards the interior of the basket.  However, Svabek discloses a wire basket (Fig 1) and in particular discloses side wall (at 108, Fig 1) sloping towards interior of the basket (Fig 1).  One of ordinary skill in the art would have found it obvious to slope the side walls of Chang as suggested by Svabek in order to facilitate dispensing.

Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Torres and US Patent No. 4,321,859 to Rimmeir.
Regarding claim 6, the modified Chang teaches the basket of claim 2 but does not teach front wire extending in vertical direction from top wire and in horizontal direction below floor interior.  However, Rimmeir discloses a front wire (A, Fig 2 below) that extends from top wire to below floor interior.  One of ordinary skill in the art would have found it obvious to incorporate a front wire to Chang as suggested by Rimmeir in order to better support the basket.  
.  


    PNG
    media_image2.png
    420
    574
    media_image2.png
    Greyscale


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Torres, Rimmeir and Svabek.
Regarding claim 8, the modified Chang teaches the basket of claim 7 except for the side walls sloping towards interior of the basket.  However, Svabek discloses a wire basket (Fig 1) and in particular discloses side wall (at 108, Fig 1) sloping towards interior of the basket (Fig 1).  One . 

Allowable Subject Matter
Claims 9-14, 17 allowed.

Response to Arguments
Applicant's arguments filed 2/23/2021 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues the withdrawal of claims 15-16 in that the original disclosure describes the elected species with a collection tray.  However, the drawings do not show the claimed combination and furthermore, the claims are directed to a dispensing basket and the collection tray is a separate apparatus from the basket and thus even if the claims were to be rejoined, would not further limit the parent claim since the parent claim is directed to a dispensing basket and not directed to an assembly which can include a collection tray.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Chang does not teach a pair of front walls.  This is not persuasive since the drawings as pointed out above show a pair of front walls opposite the back wall.  Applicant further argues that Chang does not teach a handle to impart a rotative movement about a lengthwise axis of the 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Torres discloses that outer end wall (16) need not be used thus forming an opening if it is desired to employ the utensil to cook tortillas for use in tacos (col. 4, ll. 55-60).  One of ordinary skill in the art would have also found it obvious to form an opening between the front walls of Chang as suggested by Torres if cooking larger items such as tortillas and not frying loose materials such as shredded or loose paste product (col. 4, ll. 55-75).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425.  The examiner can normally be reached on Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/Examiner, Art Unit 3735